DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
Claim 22 is amended due to the Applicant's amendment of 06/28/2022.

The rejection of claims 22–23 under 35 U.S.C. 103 as being unpatentable over Wang et al., US-20060036114-A1 ("Wang") in view of Nagao et al., WO-2007145136-A1, see US-20100163852-A1 for English language equivalent referred to herein, ("Nagao") and Ogita et al. US-20110248246-A1 ("Ogita") as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 02/18/2022.  However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Insofar as the arguments apply to the new grounds of rejection outlined below, the Applicants' arguments on pages 11–12 of the reply dated 06/28/2022 with respect to the rejection of claims 22–23 under 35 U.S.C. 103 as set forth in the previous Office Action have been fully considered, but they are not persuasive.
Applicant's argument -- Applicant argues on pages 11–12 that the cited references do not teach the claims as amended, which no longer include the group of Formula 5-13 and 5-15 as an option for variables Ar1 and Ar2.
Examiner's response -- This feature was not previously required by the claims and is taught in the new grounds of rejection set forth below in view of Ito et al. WO-2013039184-A1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22–23 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US-20060036114-A1 ("Wang") in view of Nagao et al., WO-2007145136-A1, see US-20100163852-A1 for English language equivalent referred to herein, ("Nagao") and Ito et al. WO-2013039184-A1, see machine translation referred to herein ("Ito").
Regarding claims 22–23, Wang teaches an organoboron compound that is an emitter in an electroluminescent device (¶ [0210]) having a general formula (1A): 
    PNG
    media_image1.png
    123
    258
    media_image1.png
    Greyscale
 (¶ [0123]) and Wang teaches the variables Ar1, Z1, and Z2  are each independently a substituted or unsubstituted aryl moiety selected from the group consisting of phenyl, biphenyl, naphthyl, anthryl, phenanthryl, pyrenyl, pyridyl, bipyridyl, xylyl, mesityl, duryl, indolyl, thienyl, and quinolinyl biphenyl, pyrenyl (¶ [0126]).  Wang teaches compounds of general formula (1A) are excellent candidate for OLEDs due to the electronic and optical properties of these molecules (¶ [0206]) and can produce intense light (¶ [0207]).
Wang teaches the organoboron compound in the emitter layer of a three layer electroluminescent device comprising: a metal electrode (i.e. cathode); a first charge transport layer, which is preferably an electron transport layer; emitter layer; second charge transport layer, which is preferably a hole transport layer; and second, transparent electrode (i.e. anode) (¶ [0210]; ¶ [0071] and Figure 1A).
Wang teaches specific example compounds including a particularly preferred embodiment p-(1-naphthylphenylamino )-4,4'-biphenyldimesitylborane (BNPB) (¶ [0134]) 
    PNG
    media_image2.png
    284
    509
    media_image2.png
    Greyscale
 (¶ [0205], page 12), which shows Ar1 as biphenyl, Z1 and Z2 as mesityl, Z3 as phenyl, and Z4 is naphthyl.
Wang does not specifically disclose an organoboron compound as above wherein Z1 or Z2 in general formula (1A) is phenyl, 1,1'-biphenyl, naphthyl, anthryl, 9-phenanthryl, pyridyl, 3-xylyl, or 4-xylyl.  However, as discussed above, Wang teaches that Z1 and Z2 may be phenyl, biphenyl, naphthyl, anthryl, phenanthryl, pyridyl, or xylyl (¶ [0126]).
Therefore, given the general formula and teachings of Wang, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute one of Z1 and Z2 with one selected from phenyl, biphenyl, naphthyl, anthryl, phenanthryl, pyridyl, or xylyl, because Wang teaches the variable may be selected as phenyl, biphenyl, naphthyl, anthryl, phenanthryl, pyridyl, or xylyl.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as an emitter in the emitter layer of the electroluminescent device of Wang and possess the benefits taught by Wang.  See MPEP 2143.I.(B).
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select one from phenyl, biphenyl, naphthyl, anthryl, phenanthryl, pyridyl, or xylyl, because it would have been choosing from the list of Z1 and Z2 group specifically taught by Wang, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as an emitter in the emitter layer of the electroluminescent device of Wang and possessing the benefits taught by Wang.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by the general formula (1A) having the benefits taught by Wang in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Finally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose specifically 1,1' biphenyl, 9-phenanthryl, 3-xylyl, or 4-xylyl, because it would have been choosing from a limited number of positions of substitution of a biphenyl group, a phenanthryl group, or a xylyl group, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as an emitter in the emitter layer of the electroluminescent device of Wang and possessing the benefits taught by Wang.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by the general formula (1A) having the benefits taught by Wang in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

Wang does not specifically disclose an organoboron compound as above wherein Ar1 in general formula (1A) is a pyrenyl group wherein the pyrenyl group is substituted at the 4-position with the diarylamino group and at the 9-position with the diarylboryl group.  However, as discussed above, Wang teaches that Ar1 may be pyrenyl (¶ [0126]) and Wang teaches the organoboron compound has general formula (1A) 
    PNG
    media_image1.png
    123
    258
    media_image1.png
    Greyscale
 (¶ [0123]) which shows that the diarylamino group --NZ3Z4 and the diarylboryl group --BZ1Z2 may be substituted at any position of Ar1.
Nagao teaches a light emitting device material comprising a compound comprising a pyrene skeletal structure of general formula (1) 
    PNG
    media_image3.png
    267
    218
    media_image3.png
    Greyscale
 wherein at least one of R1 to R10 may be a diarylboryl group of the general formula (2) (¶ [0016]), wherein the compound is in the emissive layer of a light emitting device (¶ [0017]).  Nagao teaches a light emitting device material containing the pyrene skeletal structure with one diarylboryl group of the general formula (2) has high luminance efficiency and excellent durability (¶ [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant claims to substitute the biphenyl group Ar1 in the general formula (1A) of Wang with a pyrenyl group, based on the teachings of Nagao.  The motivation for doing so would have been to obtain high luminance efficiency and excellent durability, as taught by Nagao.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the pyrenyl group of the modified organoboron compound of Wang in view of Nagao at the 4-position with the diarylamino group --NZ3Z4 and at the 9-position with the diarylboryl group --BZ1Z2, because it would have been choosing one out of ten positions and the one out of nine positions, respectively, which would have been a choice from a finite number of identified, predictable solutions with a reasonable expectation of success.  See MPEP 2143.I.(E).

Wang in view of Nagao does not specifically teach an organoboron compound as above wherein the positions corresponding to Z3 and Z4 of the general formula of Wang, which corresponds to the claimed Ar1 and Ar2, are each independently a group represented by one of claimed Formulae 5-14, 5-17 to 5-20, 5-24 to 5-28, and 5-43.  However, Wang teaches that in providing one of the key colour components for electroluminescent display devices, blue luminescent compounds are among the most sought-after materials by industry around the world (¶ [0010]).
Ito teaches an organic EL device capable of obtaining blue light emission comprising an aromatic amine derivative of a formula (1) 
    PNG
    media_image4.png
    214
    266
    media_image4.png
    Greyscale
(page 2, lines 1–6), preferably in the light emitting layer (page 125, line 6) as a dopant (page 125, lines 7–8), wherein one of the R1 to R10 groups is represented a general formula (2) 
    PNG
    media_image5.png
    150
    297
    media_image5.png
    Greyscale
(page 2, lines 21–23) and in formula (2) Ar1 is formula of a general formula (3) 
    PNG
    media_image6.png
    112
    194
    media_image6.png
    Greyscale
(page 2, lines 28–30).  Ito teaches the compound of formula (1) is preferably be represented by formula (1C) 
    PNG
    media_image7.png
    312
    249
    media_image7.png
    Greyscale
 (page 90, lines 2–5).  Ito teaches that the monovalent substituent of the general formula (3) may be a general formula (4) (page 3, lines 6–8) and Ito teaches the structure of general formula (4) may be represented by general formula (4A) to (4D) 
    PNG
    media_image8.png
    426
    596
    media_image8.png
    Greyscale
 (page 11 lines 13–16 and page 11 line 19) or formula (4E) to (4G) 
    PNG
    media_image9.png
    483
    321
    media_image9.png
    Greyscale
 (page 1 line 22–page 12 line 3).  Ito teaches exemplary compounds D1038 wherein the Ar1 and Ar2 positions are 
    PNG
    media_image10.png
    78
    274
    media_image10.png
    Greyscale
(page 93), respectively, D1094 wherein the Ar1 and Ar2 positions are 
    PNG
    media_image11.png
    53
    259
    media_image11.png
    Greyscale
(page 97), respectively, and D1170 (page 103) wherein the Ar1 and Ar2 positions are 
    PNG
    media_image12.png
    83
    347
    media_image12.png
    Greyscale
(page 103), respectively.  Ito teaches that by using the aromatic amine derivative of the present invention for the organic thin film layer, an organic EL device capable of emitting blue light can be provided (page 6, lines 35–36).  Thus, Ito teaches groups of general formulae (4A) to (4E) are known substituents on a diarylamino group directly bonded to a pyrenyl group at the 4-position in an emitting compound for use in the light emitting layer of an organic EL device capable of emitting blue light.
Therefore, given the general formula and teachings of Wang and Ito, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the phenyl and naphthyl group in the --NZ3Z4 amine of the modified compound of Wang in view of Nagao each with the --NAr1Ar2 amine taught by Ito wherein Ar1 and Ar2 are one of general formulae (4A) to (4E) of Ito, because Ito teaches groups of general formulae (4A) to (4E) are known substituents on a diarylamino group directly bonded to a pyrenyl group at the 4-position in an emitting compound for use in the light emitting layer of an organic EL device capable of emitting blue light.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the emitter in the device of Wang in view of Nagao and possess the properties as described above taught by Wang and Ito.  See MPEP 2143.I.(B).
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select the AR1 and Ar2 groups as one of the pairings 
    PNG
    media_image10.png
    78
    274
    media_image10.png
    Greyscale
 , 
    PNG
    media_image11.png
    53
    259
    media_image11.png
    Greyscale
, or 
    PNG
    media_image12.png
    83
    347
    media_image12.png
    Greyscale
, because it would have been choosing from specific pairs taught by Ito as suitable among the --NAr1Ar2 amine comprising the substituents groups of formula (4A) to (4E), which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the emitter in the device of Wang in view of Nagao and possessing the properties as described above taught by Wang and Ito.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising -NAr1Ar2 amines comprising the substituents groups of formula (4A) to (4E) in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

The modified device of Wang in view of Nagao and Ito meets claims 22–23.

Per claims 22 and 23, the modified device of Wang in view of Nagao and Ito comprises: a first electrode, an emitter layer; and a second electrode, wherein the emitter layer comprises the modified organoboron compound of Wang in view of Nagao and Ito.  The modified organoboron compound of Wang in view of Nagao and Ito is a compound represented by the instant Formula 1C wherein:
L1 and L2 are not required to be present;
Y1 is not required to be present;
Z1 to Z7 are not required to be present;
	d1 is not required to be present;
d2 is not required to be present;
d3 is not required to be present;
d4 is not required to be present;
d5 is not required to be present;
d6 is not required to be present;
a1 is 0;
a2 is 0;
Ar1 and Ar2 are each represented by Formula 5-14; 
Ar3 is represented by Formula 5-1;
Ar4 is represented by Formula 6-1, 6-4, 6-5, 6-6, 6-7, 6-9, 6-10, 6-18, 6-33, 6-34, 6-35, 6-38, or 6-41;
R10 is hydrogen;
R1 to R3, and R5 to R8 are each hydrogen, and R4 and R9 are not required to be present;
Y31 is in each case O or S;
Z31 is hydrogen in the case of Ar1 and Ar2, Z31 is a C1 alkyl group (methyl) in the case of Ar3, Z32 is hydrogen in the case of Ar1 and Ar2, and Z33 to Z37 are not required to be present;
e3 is 3;
e4 is 4;
e5 is 3;
e6 is not required to be present;
e7 is not required to be present;
e8 is not required to be present; and
e9 is not required to be present.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Mizuki et al. US-20140326985-A1 teaches pyrenyl compounds with amine substituents (¶ [0012]-[0014]) wherein the amine groups comprise dibenzofuranyl, dibenzothiophenyl groups of formulae (4A) to (4D) (¶ [0086]) and also teaches groups of formula (4E), (4F), and (4G) (¶ [0087]).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                        /DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
/E.M.D./Examiner, Art Unit 1786